Title: To George Washington from Philip Van Cortlandt, 12 June 1782
From: Van Cortlandt, Philip
To: Washington, George


                  Dear General
                     
                     New York line near Pumpton June 12. 1782
                  
                  After the York line was Inspected I accompanied Colonel Stewart
                     to see the Inspections of the Jersey line, and was there informed that it was
                     your Excellencys pleasure that a certain Abraham Cadmum who had a few days
                     before come to me and desired to be kept in Confinement (and who I had left in
                     Charge with Lieut. Colo. Cochran to be delivered to the Order of Colonel Ogden)
                     was to be sent to Head Quarters; and at same time was served with a Writ of
                     Habeus Corpus to have Cadmus (who was supposed to be in my Custody) sent to the
                     Court Chamber in Morris Town—all which the Colonels Dayton and Ogden were
                     acquainted with—and I then desired Colonel Ogden to write very Particularly to
                     Lieut. Colo. Cochran and to Order Cadmus sent under guard to Head Quarters,
                     this being done I was perfectly assured in my mind that the writ which was
                     served upon me could have no Effect and that the man would be sent on agreable
                     to your pleasure but upon my Arrival which was Yesterday I was Informed that
                     Cadmus had made his Escape and no Account can be had of him; I have already
                     sent to Colo. Ogden and requested that private Orders be given to the Troops at
                     NewArk to have him Apprehended if possible; I am with all respect your
                     Excellencys Obd. & Hume Sert
                  
                     P. Cortlandt
                     
                  
               